 Case 3:21-cv-00821-FLW-LHG Document 1 Filed 01/15/21 Page 1 of 7 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

IN RE JOHNSON & JOHNSON TALCUM                          MDL NO. 16-2738 (FLW) (LHG)
POWDER PRODUCTS MARKETING, SALES                        JUDGE FREDA L. WOLFSON
PRACTICES, AND PRODUCTS LIABILITY                       MAG. JUDGE LOIS H. GOODMAN
LITIGATION


DALE DALLAS,                                            COMPLAINT AND JURY DEMAND

                           Plaintiff,                   Civil Action No.: 3:21-cv-821

v.

JOHNSON & JOHNSON, INC., JOHNSON &                      DIRECT FILED ACTION
JOHNSON CONSUMER, INC.

                          Defendants.


                       SHORT FORM COMPLAINT AND JURY DEMAND


       The Plaintiff(s) named below file(s) this Short Form Complaint and Demand for Jury

Trial against Defendants named below by and through the undersigned counsel. Plaintiff(s)

incorporate(s) by reference the allegations contained in Plaintiffs’ Master Long Form

Complaint in In re: Talcum Powder Products Marketing, Sales Practices, and Products

Liability Litigation, MDL No. 2738 in the United States District Court for the District of New

Jersey. Plaintiff(s) file(s) this Short Form Complaint as permitted by Case Management Order

No. 1 of this Court.

       In addition to those causes of action contained in Plaintiffs’ Master Long Form

Complaint, where certain claims require specific pleadings and/or amendments, Plaintiff(s) shall

add and include them herein.




                                               1
 Case 3:21-cv-00821-FLW-LHG Document 1 Filed 01/15/21 Page 2 of 7 PageID: 2




                               IDENTIFICATION OF PARTIES

     Identification of Plaintiff(s)

1.   Name of individual injured due to the use of talcum powder product(s): Dale Dallas


2.   At the time of the filing of the specific case, Plaintiff(s) is/are a citizen of Saint Louis

     County, MO.


3.   Consortium Claim(s):         The following individual(s) allege damages for loss of
     consortium:                                 .

4.   Survival and/or Wrongful Death Claims:

             Name and residence of Decedent Plaintiff when she suffered the talcum powder

             product(s) related death:




5.   Plaintiff/Decedent was born in _1946_ and died on                             .


6.   Plaintiff is filing this case in a representative capacity as the                     of the

                                             , having been duly appointed as the

                                              by the                                Court of

                                      .


7.   As a result of using talcum powder products, Plaintiff/Decedent suffered personal and

     economic injur(ies) that are alleged to have been caused by the use of the products

     identified in Paragraph 16 below, but not limited to, the following:


               X         injury to herself

                       injury to the person represented
 Case 3:21-cv-00821-FLW-LHG Document 1 Filed 01/15/21 Page 3 of 7 PageID: 3




                          wrongful death

                          survivorship action

                  X        economic loss

                          loss of services

                          loss of consortium

                          other:


     Identification of Defendants

8.   Plaintiff(s)/Decedent Plaintiff(s) is/are using the following Defendant(s) (please check all

     that apply)1

                      Johnson & Johnson

                      Johnson & Johnson Consumer Inc.

              □       Imerys Talc America, Inc. (“Imerys Talc”)

              □       Personal Care Products Council (“PCPC”)

         Additional Defendants:

               □         Other(s) Defendant(s) (please specify):

                                    JURISDICTION & VENUE

     Jurisdiction:

9.   Jurisdiction in this Short Form Complaint is based on:

                     Diversity of Citizenship


     1
       If additional Counts and/or Counts directed to other Defendants are alleged by the specific
     Plaintiff(s) as to whom this Short Form Complaint applies, the specific facts supporting these
     allegations must be pleaded by the Plaintiff(s) in a manner complying with the requirements of the
     Federal Rules of Civil Procedure, and the Defendants against whom they are alleged must be
     specifically identified on a separate sheet of paper attached to this Short Form Complaint.

                                                     3
 Case 3:21-cv-00821-FLW-LHG Document 1 Filed 01/15/21 Page 4 of 7 PageID: 4




               □       Other (The basis of any additional ground for jurisdiction must be pled in

       sufficient detail as required by the applicable Federal Rules of Civil Procedure).



      Venue:

10.   District Court(s) and Division (if any) in which venue was proper where you might have

      otherwise filed this Short Form Complaint absent the direct filing Order entered by this

      Court and to where remand could be ordered by the Judicial Panel for trial: United

      States District Court for the Eastern District of Missouri.

                                   CASE SPECIFIC FACTS

11.   Plaintiff(s) currently reside(s) in (City, State):     St. Louis, MO.

12.   At the time of the Plaintiff’s/Decedent’s diagnosis with a talcum powder product(s) injury,

      Plaintiff/Decedent resided in (City, State):         St. Louis, MO.

13.   The Plaintiff/Decedent was diagnosed with a talcum powder product(s) injury in (City,

      State): St. Louis, MO. on or about April 1989.

14.   To the best of Plaintiff’s knowledge, Plaintiff/Decedent began using talcum powder

      product(s) on or about the following date:           1958 and continued the use of talcum

      powder product(s) through about the following date: 1989.

15.   The Plaintiff/Decedent purchased talcum powder product(s) in the following State(s):

      Missouri.

16.   Plaintiff/Decedent used the following talcum powder products:

                     Johnson & Johnson’s Baby Powder

                     Shower to Shower




                                                   4
 Case 3:21-cv-00821-FLW-LHG Document 1 Filed 01/15/21 Page 5 of 7 PageID: 5




                                   CAUSES OF ACTION

17.   Plaintiff(s) hereby adopt(s) and incorporate(s) by reference the Master Long Form

      Complaint and Jury Demand as if fully set forth herein.

18.   The following claims and allegations asserted in the Master Long Form Complaint and

      Jury Demand are herein adopted by reference by Plaintiff(s):

             □       Count I: Products Liability – Strict Liability –
                     Failure to Warn (Against Imerys Talc)

                    Count II: Products Liability – Strict Liability –
                     Failure to Warn (Against the Johnson &
                     Johnson Defendants)

             □       Count III: Products Liability – Strict Liability
                     – Defective Manufacturer and Design
                     (Against Imerys Talc)

                    Count IV: Products Liability – Strict Liability
                     – Defendant Manufacturer and Design
                     (Against the Johnson & Johnson Defendants)

                    Count V: Breach of Express Warranties
                     (Against the Johnson & Johnson Defendants)

                    Count VI: Breach of Implied Warranty of
                     Merchantability (Against the Johnson &
                     Johnson Defendants)

                    Count VII: Breach of Implied Warranty of
                     Fitness for a Particular Purpose (Against the
                     Johnson & Johnson Defendants)

             □       Count VIII: Negligence (Against Imerys Talc)

                    Count IX: Negligence (Against the Johnson &
                     Johnson Defendants)

             □       Count X: Negligence (Against PCPC)

                    Count XI:       Negligent Misrepresentation
                     (Against the Johnson & Johnson Defendants)



                                               5
Case 3:21-cv-00821-FLW-LHG Document 1 Filed 01/15/21 Page 6 of 7 PageID: 6




               Count XII: Fraud (Against the Johnson &
                Johnson Defendants)

          □     Count XIII: Fraud (Against PCPC)

               Count XIV: Violation of State Consumer
                Protection Laws of the State(s) of Missouri
                (Against the Johnson & Johnson Defendants)

          □     Count XV: Fraudulent Concealment (Against
                Imerys Talc)

               Count XVI: Fraudulent Concealment (Against
                the Johnson & Johnson Defendants)

          □     Count XVII: Fraudulent Concealment (Against PCPC)

               Count XVIII: Civil Conspiracy (Against All
                Defendants)

               Count XIX: Loss of Consortium (Against All
                Defendants)

               Count XX: Punitive Damages (Against All
                Defendants)

               Count XXI: Discovery Rule and Tolling
                (Against All Defendants)

           □     Count XXII: Wrongful Death (Against All Defendants)

           □     Count XXIII: Survival Action (Against All Defendants)

           □     Furthermore, Plaintiff(s) assert(s) the following additional theories and/or

                 State Causes of Action against Defendant(s) identified in Paragraph nine

                 (9) above. If Plaintiff(s) includes additional theories of recovery, to the

                 extent they require specificity in pleadings, the specific facts and

                 allegations supporting these theories must be pled by Plaintiff(s) in a

                 manner complying with the requirements of the Federal Rules of Civil

                 Procedure.


                                          6
 Case 3:21-cv-00821-FLW-LHG Document 1 Filed 01/15/21 Page 7 of 7 PageID: 7




       WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants of

compensatory damages, punitive damages, interest, costs of suit, and such further relief as the

Court deems equitable and just, and as set forth in the Master Long Form Complaint as

appropriate.

                                           JURY DEMAND

               Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

                                                         Respectfully Submitted by,

                                                         ONDERLAW, LLC

                                                By:      /s/ W. Wylie Blair
                                                         James G. Onder, #38049
                                                         William W. Blair, #58196
                                                         Stephanie L. Rados, #65117
                                                         110 E. Lockwood, 2nd Floor
                                                         St. Louis, MO 63119
                                                         314-963-9000 telephone
                                                         314-963-1700 facsimile
                                                         onder@onderlaw.com
                                                         blair@onderlaw.com
                                                         rados@onderlaw.com

                                                         Counsel for Plaintiff(s)




                                                    7
